Case: 15-20485      Document: 00513699090         Page: 1    Date Filed: 09/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit


                                    No. 15-20485                          FILED
                                  Summary Calendar               September 30, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAMES RAMEY, also known as James Maceo Ramey, also known as James
Maceo Ramey, II, also known as Jim Ramey, also known as Henry Ramey, also
known as John Shuler, also known as Joe Hill, also known as Frank Bartuka,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-1928


Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *
       James Ramey, federal prisoner # 29206-179, has filed a motion for leave
to proceed in forma pauperis (IFP) on appeal. To obtain leave to proceed IFP
on appeal, Ramey must demonstrate financial eligibility and a nonfrivolous
issue for appeal. See FED. R. APP. P. 24(a); 28 U.S.C. § 1915(a)(1); Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20485     Document: 00513699090     Page: 2    Date Filed: 09/30/2016


                                  No. 15-20485

      In this case, Ramey seeks to appeal the district court’s denial of his
motion for release pending collateral review and his motion for reconsideration
of that order. Ramey argues in his IFP motion that his health is poor, his son
has been diagnosed with advanced cancer, and his wife is also in poor health
and is having difficulty taking care of their son.
      A review of the record and Ramey’s pleadings shows that he has not
established his financial eligibility for IFP status. See Adkins v. E.I. Du Pont
de Nemours & Co., 335 U.S. 331, 339-40 (1948). Further, Ramey has not shown
that he will raise a nonfrivolous issue on appeal. Release should be granted to
an offender pending collateral review “only when the petitioner has raised
substantial constitutional claims upon which he has a high probability of
success, and also when extraordinary or exceptional circumstances exist which
make the grant of bail necessary to make the habeas remedy effective.” Calley
v. Callaway, 496 F.2d 701, 702 (5th Cir. 1974). In view of the district court’s
denial of his 28 U.S.C. § 2255 motion and this court’s denial of his motion for a
certificate of appealability, Ramey has not shown that he “has raised
substantial constitutional claims upon which he has a high probability of
success.” See id. Ramey also has not shown the existence of any “extraordinary
or exceptional circumstances” necessitating his release to make the
postconviction remedy effective. See id. at 702-03 & n.1.
      Because Ramey has not demonstrated that he is financially eligible to
proceed IFP on appeal or that he will raise a nonfrivolous issue on appeal, his
motion for leave to proceed IFP on appeal is DENIED. His motion to amend is
also DENIED. Ramey’s appeal is DISMISSED as frivolous. See 5TH CIR.
R. 42.2.




                                        2